PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Mowris, Robert, J.
Application No. 16/897,634
Filed: 10 Jun 2020
For Economizer Controller Calibration

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the second renewed petition filed on January 25, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to a prior-filed provisional application and an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to a plurality of nonprovisional applications.  Both priority claims have been set forth in a concurrently filed corrected/updated Application Data Sheet (ADS).  This petition is being treated as a second renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e).

The second renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.


(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was filed on November 17, 2020 and was dismissed via the mailing of a decision on November 30, 2020.

A renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was filed on January 7, 2021 and was dismissed via the mailing of a decision on January 14, 2021.

To date, requirements (2) and (3) of 37 C.F.R. §§ 1.78(c) and 1.78(e) above has been satisfied.  Requirements (1) of 37 C.F.R. §§ 1.78(c) and 1.78(e) remain unsatisfied.

Regarding requirement (1) of 37 C.F.R. §§ 1.78(c) and 1.78(e), 37 C.F.R. §§ 1.78(a)(4) and 1.78(d)(2) each requires the reference to each prior-filed application to be included in an Application Data Sheet (ADS).  Consequently, a corrected/updated ADS has been included with this petition, however it cannot be entered for the following reason:

Petitioner seeks to insert a benefit claim such that application number 16/897,634 is a CIP of 16/882,222, which is a CIP of 16/869,396, which is a CIP of 16/011,120, which is a CIP of 15/169,586.  Also, 16/869,396 is a CIP of 16/565,464, which claims the benefit of 62/728,518 and is a CIP of 16/289,313, which is a CIP of 15/614,600, which is a CIP of 15/358,131.  These benefit claims are not present in the benefit claims that have been accorded in application numbers 16/289,313, 15/565,464, 16/869,396, and 16/882,222.  While petitions have been filed in application numbers 16/289,313, 15/565,464, 

Any reply should include a cover letter entitled “Third Renewed Petition pursuant to 37 C.F.R. §§ 1.78(c) and (e).”  

Another corrected/updated ADS need not be submitted.  The corrected/updated ADS that was included with this second renewed petition will be acceptable once the requested benefit claim has been accorded in application numbers 16/289,313, 15/565,464, 16/869,396, and 16/882,222.  The response to this decision should consist of merely an assertion that a second renewed petition has been filed in application numbers 16/289,313, 15/565,464, 16/869,396, and 16/882,222.

Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,1 hand-delivery,2 or facsimile.3  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents-application-process/file-online.